PER CURIAM.
John Mathews appeals a final order finding him in arrears on child support payments and also finding him in contempt. He raises several points on appeal but only one has merit.
The final order required the husband to pay $243.50 as a contribution towards the medical bills of one of his children. However, there is no indication in the record that he was ever required to pay any of his children’s medical bills. Accordingly, we strike that portion of the final order requiring payment of $243.50 as a contribution towards medical bills. We affirm the order in all other respects.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.